Opinion issued November 14, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-12-00884-CV
                            ———————————
                          JAMES P. BURNS, Appellant
                                         V.
      PAUL M. SIMON, INDIVIDUALLY, AND BRAD LIVINGSTON,
      EXECUTIVE DIRECTOR OF THE TEXAS DEPARTMENT OF
                 CRIMINAL JUSTICE-CID, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 69146I


                          MEMORANDUM OPINION

      Appellant, James P. Burns, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant
did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of

case).

         We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                          2